Exhibit 10.1

 

AMENDED AND RESTATED

 

U-STORE-IT TRUST

 

2007 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Tab No.

Section 1.  Purpose

1

Section 2.  Definitions

1

Section 3.  Administration

7

Section 4.  Shares Available For Awards

9

Section 5.  Eligibility

10

Section 6.  Stock Options And Share Appreciation Rights

10

Section 7.  Restricted Shares And Restricted Share Units

12

Section 8.  Performance Awards

14

Section 9.  Other Share-Based Awards

15

Section 10.  Non-Employee Trustee Awards

15

Section 11.  Provisions Applicable To Covered Officers And Performance Awards

15

Section 12.  Termination Of Employment

17

Section 13.  Change In Control

17

Section 14.  Amendment And Termination

17

Section 15.  General Provisions

18

Section 16.  Term Of The Plan

21

 

--------------------------------------------------------------------------------



 


AMENDED AND RESTATED
U-STORE-IT TRUST
2007 EQUITY INCENTIVE PLAN


 

(As amended and restated effective June 2, 2010)

 


SECTION 1.              PURPOSE.  THIS PLAN SHALL BE KNOWN AS THE “AMENDED AND
RESTATED U-STORE-IT TRUST 2007 EQUITY INCENTIVE PLAN” (THE “PLAN”).  THE PURPOSE
OF THE PLAN IS TO PROMOTE THE INTERESTS OF U-STORE-IT TRUST, A MARYLAND REAL
ESTATE INVESTMENT TRUST (THE “COMPANY”), ITS SUBSIDIARIES AND ITS SHAREHOLDERS
BY (I) ATTRACTING AND RETAINING KEY OFFICERS, EMPLOYEES, AND TRUSTEES OF, AND
CONSULTANTS TO, THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES; (II) MOTIVATING
SUCH INDIVIDUALS BY MEANS OF PERFORMANCE-RELATED INCENTIVES TO ACHIEVE
LONG-RANGE PERFORMANCE GOALS; (III) ENABLING SUCH INDIVIDUALS TO PARTICIPATE IN
THE LONG-TERM GROWTH AND FINANCIAL SUCCESS OF THE COMPANY; (IV) ENCOURAGING
OWNERSHIP OF STOCK IN THE COMPANY BY SUCH INDIVIDUALS; AND (V) LINKING THEIR
COMPENSATION TO THE LONG-TERM INTERESTS OF THE COMPANY AND ITS SHAREHOLDERS. 
WITH RESPECT TO ANY AWARDS GRANTED UNDER THE PLAN THAT ARE INTENDED TO COMPLY
WITH THE REQUIREMENTS OF “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE, THE PLAN SHALL BE INTERPRETED IN A MANNER CONSISTENT
WITH SUCH REQUIREMENTS.


 


SECTION 2.              DEFINITIONS.


 


(A)             RULES OF CONSTRUCTION.  AS USED IN THIS PLAN: (I) UNLESS
OTHERWISE SPECIFIED, ALL DEFINED TERMS IN THE SINGULAR SHALL HAVE COMPARABLE
MEANINGS WHEN USED IN THE PLURAL AND VICE-VERSA; (II) ALL PRONOUNS AND ANY
VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO MASCULINE, FEMININE OR NEUTER,
SINGULAR OR PLURAL, AS THE IDENTITY OF THE PERSON OR PERSONS MAY REQUIRE;
(III) THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” WILL BE DEEMED TO BE
FOLLOWED BY THE PHRASE “WITHOUT LIMITATION,” WHETHER OR NOT SUCH PHRASE IS
INCLUDED THEREIN; (IV) UNLESS OTHERWISE SPECIFIED IN THE COMPUTATION OF A PERIOD
OF TIME FROM A DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING,” AND THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”; AND
(V) REFERENCES TO ALL DOCUMENTS, CONTRACTS, AGREEMENTS OR INSTRUMENTS SHALL
INCLUDE ANY AND ALL SUPPLEMENTS AND AMENDMENTS THERETO.


 


(B)             DEFINITIONS.  SUBJECT TO THE PROVISIONS OF SECTION 2(A) ABOVE,
ALL INITIALLY CAPITALIZED WORDS AND PHRASES USED IN THIS PLAN HAVE THE FOLLOWING
MEANINGS:


 


“AFFILIATE” SHALL MEAN (I) ANY ENTITY THAT, DIRECTLY OR INDIRECTLY, IS
CONTROLLED BY THE COMPANY, (II) ANY ENTITY IN WHICH THE COMPANY HAS A
SIGNIFICANT EQUITY INTEREST, (III) AN AFFILIATE OF THE COMPANY, AS DEFINED IN
RULE 12B-2 PROMULGATED UNDER SECTION 12 OF THE EXCHANGE ACT, AND (IV) ANY ENTITY
IN WHICH THE COMPANY HAS AT LEAST TWENTY PERCENT (20%) OF THE COMBINED VOTING
POWER OF THE ENTITY’S OUTSTANDING VOTING SECURITIES, INCLUDING U-STORE-IT, L.P.,
A DELAWARE LIMITED PARTNERSHIP IN EACH CASE AS DESIGNATED BY THE BOARD AS BEING
A PARTICIPATING EMPLOYER IN THE PLAN.


 

“Annual Rate” means the quotient of (i) divided by (ii) where:

 

--------------------------------------------------------------------------------


 

(i)            is the number of Shares subject to Awards granted in a calendar
year; and

 

(ii)           is the sum of the number of Shares and OP Units outstanding at
the end of such calendar year.

 

For purposes of determining the number of Shares subject to Awards granted in a
calendar year under paragraph (i) above, Shares underlying Full-Value Awards
shall be taken into account as 1.5 Shares and Shares underlying all other Awards
shall be taken into account as 1.0 Shares.

 


“AWARD” SHALL MEAN ANY OPTION, SHARE APPRECIATION RIGHT, RESTRICTED SHARE,
RESTRICTED SHARE UNIT, PERFORMANCE AWARD, OTHER SHARE-BASED AWARD OR OTHER AWARD
GRANTED UNDER THE PLAN, WHETHER SINGLY, IN COMBINATION OR IN TANDEM, TO A
PARTICIPANT BY THE BOARD PURSUANT TO SUCH TERMS, CONDITIONS, RESTRICTIONS AND/OR
LIMITATIONS, IF ANY, AS THE BOARD MAY ESTABLISH OR THAT ARE REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS.


 


“AWARD AGREEMENT” SHALL MEAN ANY WRITTEN AGREEMENT, CONTRACT OR OTHER INSTRUMENT
OR DOCUMENT EVIDENCING ANY AWARD.


 


“BOARD” SHALL MEAN THE BOARD OF TRUSTEES OF THE COMPANY.


 


“CAUSE” SHALL MEAN, UNLESS OTHERWISE DEFINED IN THE APPLICABLE AWARD AGREEMENT,
(I) THE ENGAGING BY THE PARTICIPANT IN WILLFUL MISCONDUCT THAT IS INJURIOUS TO
THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES, OR (II) THE EMBEZZLEMENT OR
MISAPPROPRIATION OF FUNDS OR PROPERTY OF THE COMPANY OR ITS SUBSIDIARIES OR
AFFILIATES BY THE PARTICIPANT.  FOR PURPOSES OF THIS PARAGRAPH, NO ACT, OR
FAILURE TO ACT, ON THE PARTICIPANT’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS
DONE, OR OMITTED TO BE DONE, BY THE PARTICIPANT NOT IN GOOD FAITH AND WITHOUT
REASONABLE BELIEF THAT THE PARTICIPANT’S ACTION OR OMISSION WAS IN THE BEST
INTEREST OF THE COMPANY.  ANY DETERMINATION OF CAUSE FOR PURPOSES OF THE PLAN OR
ANY AWARD SHALL BE MADE BY THE BOARD IN ITS SOLE DISCRETION.  ANY SUCH
DETERMINATION SHALL BE FINAL AND BINDING ON A PARTICIPANT.


 


“CHANGE IN CONTROL” SHALL MEAN, UNLESS OTHERWISE DEFINED IN THE APPLICABLE AWARD
AGREEMENT, ANY OF THE FOLLOWING EVENTS:


 


(I)            ANY PERSON OR ENTITY, INCLUDING A “GROUP” AS DEFINED IN
SECTION 13(D)(3) OF THE EXCHANGE ACT, OTHER THAN THE COMPANY OR A WHOLLY-OWNED
SUBSIDIARY THEREOF OR ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, BECOMES THE BENEFICIAL OWNER OF THE COMPANY’S SECURITIES HAVING
35% OR MORE OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF
THE COMPANY THAT MAY BE CAST FOR THE ELECTION OF TRUSTEES OF THE COMPANY (OTHER
THAN AS A RESULT OF AN ISSUANCE OF SECURITIES INITIATED BY THE COMPANY IN THE
ORDINARY COURSE OF BUSINESS);


 


(II)           AS THE RESULT OF, OR IN CONNECTION WITH, ANY CASH TENDER OR
EXCHANGE OFFER, MERGER OR OTHER BUSINESS COMBINATION OR CONTESTED ELECTION, OR
ANY COMBINATION OF THE FOREGOING TRANSACTIONS, LESS THAN A MAJORITY OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY OR ANY
SUCCESSOR COMPANY OR ENTITY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF THE
TRUSTEES OF THE COMPANY OR SUCH OTHER CORPORATION OR ENTITY AFTER SUCH
TRANSACTION ARE HELD IN THE AGGREGATE BY THE HOLDERS OF THE COMPANY’S

 

2

--------------------------------------------------------------------------------


 


SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF TRUSTEES OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH TRANSACTION;


 


(III)          DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO
AT THE BEGINNING OF ANY SUCH PERIOD CONSTITUTE THE BOARD CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY THEREOF, UNLESS THE ELECTION, OR THE NOMINATION
FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, OF EACH TRUSTEE OF THE COMPANY FIRST
ELECTED DURING SUCH PERIOD WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS
(2/3RDS) OF THE TRUSTEES OF THE COMPANY THEN STILL IN OFFICE WHO WERE
(A) TRUSTEES OF THE COMPANY AT THE BEGINNING OF ANY SUCH PERIOD, AND (B) NOT
INITIALLY (1) APPOINTED OR ELECTED TO OFFICE AS RESULT OF EITHER AN ACTUAL OR
THREATENED ELECTION AND/OR PROXY CONTEST BY OR ON BEHALF OF A PERSON OTHER THAN
THE BOARD, OR (2) DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH
THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN (I) OR (II) ABOVE OR (IV) OR
(V) BELOW;


 


(IV)          A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


 


(V)           THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY TO ANY PERSON (OTHER THAN A TRANSFER TO A SUBSIDIARY).


 


“CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO
TIME.


 


“COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD, WHICH SHALL BE
COMPOSED OF NOT LESS THAN TWO NON-EMPLOYEE TRUSTEES, AT LEAST TWO OF WHOM SHALL
BE (I) A “NON-EMPLOYEE DIRECTOR” FOR PURPOSES OF SECTION 16 AND RULE 16B-3
PROMULGATED THEREUNDER, AND (II) AN OUTSIDE TRUSTEE, AND EACH OF WHOM SHALL BE
“INDEPENDENT” WITHIN THE MEANING OF THE LISTING STANDARDS OF THE NEW YORK STOCK
EXCHANGE.


 

“Company” shall have the meaning set forth in Section 1 above.

 


“CONSULTANT” SHALL MEAN ANY CONSULTANT TO THE COMPANY OR ITS SUBSIDIARIES OR
AFFILIATES.


 


“COVERED OFFICER” SHALL MEAN AT ANY DATE (I) ANY INDIVIDUAL WHO, WITH RESPECT TO
THE PREVIOUS TAXABLE YEAR OF THE COMPANY, WAS A “COVERED EMPLOYEE” OF THE
COMPANY WITHIN THE MEANING OF SECTION 162(M); PROVIDED, HOWEVER, THAT THE TERM
“COVERED OFFICER” SHALL NOT INCLUDE ANY SUCH INDIVIDUAL WHO IS DESIGNATED BY THE
BOARD, IN ITS DISCRETION, AT THE TIME OF ANY AWARD OR AT ANY SUBSEQUENT TIME, AS
REASONABLY EXPECTED NOT TO BE SUCH A “COVERED EMPLOYEE” WITH RESPECT TO THE
CURRENT TAXABLE YEAR OF THE COMPANY AND (II) ANY INDIVIDUAL WHO IS DESIGNATED BY
THE BOARD, IN ITS DISCRETION, AT THE TIME OF ANY AWARD OR AT ANY SUBSEQUENT
TIME, AS REASONABLY EXPECTED TO BE SUCH A “COVERED EMPLOYEE” WITH RESPECT TO THE
CURRENT TAXABLE YEAR OF THE COMPANY OR WITH RESPECT TO THE TAXABLE YEAR OF THE
COMPANY IN WHICH ANY APPLICABLE AWARD WILL BE PAID OR VESTED.


 


“DISABILITY” SHALL MEAN, UNLESS OTHERWISE DEFINED IN THE APPLICABLE AWARD
AGREEMENT, A DISABILITY THAT WOULD QUALIFY AS A TOTAL AND PERMANENT DISABILITY
UNDER THE COMPANY’S THEN CURRENT LONG-TERM DISABILITY PLAN.

 

3

--------------------------------------------------------------------------------


 

“Employee” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.

 


“EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED FROM
TIME TO TIME.


 


“FAIR MARKET VALUE” WITH RESPECT TO THE SHARES, SHALL MEAN, FOR PURPOSES OF A
GRANT OF AN AWARD AS OF ANY DATE, (I) THE CLOSING SALES PRICE OF THE SHARES ON
THE NEW YORK STOCK EXCHANGE, OR ANY OTHER EXCHANGE ON WHICH THE SHARES ARE
TRADED, ON SUCH DATE, OR IN THE ABSENCE OF REPORTED SALES ON SUCH DATE, THE
CLOSING SALES PRICE ON THE IMMEDIATELY PRECEDING DATE ON WHICH SALES WERE
REPORTED OR (II) IN THE EVENT THERE IS NO PUBLIC MARKET FOR THE SHARES ON SUCH
DATE, THE FAIR MARKET VALUE AS DETERMINED, IN GOOD FAITH, BY THE BOARD IN ITS
SOLE DISCRETION.


 

“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the grantee, any person
sharing the grantee’s household (other than a tenant or employee), a trust in
which any one or more of these persons have more than fifty percent (50%) of the
beneficial interest, a foundation in which any one or more of these persons (or
the grantee) control the management of assets, and any other entity in which one
or more of these persons (or the grantee) own more than fifty percent (50%) of
the voting interests.

 

“Full-Value Award” means an Award other than an Option or Share Appreciation
Right.

 

“Fungible Pool Unit” shall be the measuring unit used for purposes of the Plan,
as specified in Section 4, to determine the number of Shares which may be
subject to Awards hereunder, which shall consist of Shares in the proportions
(ranging from 1.0 to 1.66) as set forth in Section 4.

 


“INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION TO PURCHASE SHARES FROM THE
COMPANY THAT IS GRANTED UNDER SECTION 6 OF THE PLAN AND THAT IS INTENDED TO MEET
THE REQUIREMENTS OF SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION THERETO.


 


“NON-QUALIFIED STOCK OPTION” SHALL MEAN AN OPTION TO PURCHASE SHARES FROM THE
COMPANY THAT IS GRANTED UNDER SECTION 6 OR 10 OF THE PLAN AND IS NOT INTENDED TO
BE AN INCENTIVE STOCK OPTION.


 


“NON-EMPLOYEE TRUSTEE” SHALL MEAN A MEMBER OF THE BOARD WHO IS NOT AN OFFICER OR
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE.


 

“OP Units” means units of limited partnership interest in U-Store-It, L.P. that
are exchangeable or convertible into Shares.

 


“OPTION” SHALL MEAN AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK OPTION.


 


“OPTION PRICE” SHALL MEAN THE PURCHASE PRICE PAYABLE TO PURCHASE ONE SHARE UPON
THE EXERCISE OF AN OPTION.

 

4

--------------------------------------------------------------------------------


 


“OTHER SHARE-BASED AWARD” SHALL MEAN ANY AWARD GRANTED UNDER SECTION 9 OR 10 OF
THE PLAN.


 

“Outside Trustee” means a Trustee who either (i) is not a current employee of
the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits under a tax-qualified pension plan), was
not an officer of the Company or an “affiliated corporation” at any time and is
not currently receiving direct or indirect remuneration from the Company or an
“affiliated corporation” for services in any capacity other than as a Trustee;
or (ii) is otherwise considered an “outside director” for purposes of
Section 162(m) of the Code.

 


“PARTICIPANT” SHALL MEAN ANY EMPLOYEE, TRUSTEE, CONSULTANT OR OTHER PERSON WHO
RECEIVES AN AWARD UNDER THE PLAN.


 


“PERFORMANCE AWARD” SHALL MEAN ANY AWARD GRANTED UNDER SECTION 8 OF THE PLAN.


 


“PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED ORGANIZATION,
GOVERNMENT OR POLITICAL SUBDIVISION THEREOF OR OTHER ENTITY.


 

“Plan” has the meaning set forth in the Section 1 above.

 


“RESTRICTED SHARE” SHALL MEAN ANY SHARE GRANTED UNDER SECTION 7 OR 10 OF THE
PLAN.


 


“RESTRICTED SHARE UNIT” SHALL MEAN ANY UNIT GRANTED UNDER SECTION 7 OR 10 OF THE
PLAN.


 


“RETIREMENT” SHALL MEAN, UNLESS OTHERWISE DEFINED IN THE APPLICABLE AWARD
AGREEMENT, RETIREMENT OF A PARTICIPANT FROM THE EMPLOY OR SERVICE OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR AFFILIATES IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE COMPANY RETIREMENT PLAN OR, IF A PARTICIPANT IS NOT COVERED BY ANY
SUCH PLAN, RETIREMENT ON OR AFTER SUCH PARTICIPANT’S 65TH BIRTHDAY.


 


“SEC” SHALL MEAN THE SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR
THERETO.


 


“SECTION 16” SHALL MEAN SECTION 16 OF THE EXCHANGE ACT AND THE RULES PROMULGATED
THEREUNDER AND ANY SUCCESSOR PROVISION THERETO AS IN EFFECT FROM TIME TO TIME.


 


“SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER AND ANY SUCCESSOR PROVISION THERETO AS IN EFFECT FROM
TIME TO TIME.


 


“SHARES” SHALL MEAN SHARES OF THE COMMON SHARES, $0.01 PAR VALUE, OF THE
COMPANY.


 


“SHARE APPRECIATION RIGHT” OR “SAR” SHALL MEAN A SHARE APPRECIATION RIGHT
GRANTED UNDER SECTION 6 OR 10 OF THE PLAN THAT ENTITLES THE HOLDER TO RECEIVE,
WITH RESPECT TO EACH SHARE ENCOMPASSED BY THE EXERCISE OF SUCH SAR, THE EXCESS
OF THE FAIR MARKET VALUE ON THE DATE OF EXERCISE OVER THE AMOUNT DETERMINED BY
THE BOARD AND SPECIFIED IN AN AWARD AGREEMENT AS THE

 

5

--------------------------------------------------------------------------------


 


EXERCISE PRICE OF SUCH SAR, PROVIDED THAT THE EXERCISE PRICE SHALL NOT BE LESS
THAN THE FAIR MARKET VALUE ON THE DATE OF GRANT.


 


“SUBSIDIARY” SHALL MEAN ANY PERSON (OTHER THAN THE COMPANY) OF WHICH A MAJORITY
OF ITS VOTING POWER OR ITS EQUITY SECURITIES OR EQUITY INTEREST IS OWNED
DIRECTLY OR INDIRECTLY BY THE COMPANY.


 


“SUBSTITUTE AWARDS” SHALL MEAN AWARDS GRANTED SOLELY IN ASSUMPTION OF, OR IN
SUBSTITUTION FOR, OUTSTANDING AWARDS PREVIOUSLY GRANTED BY A COMPANY ACQUIRED BY
THE COMPANY OR WITH WHICH THE COMPANY COMBINES.


 

“Target Rate” means the greater of (i) 2% or (ii) the mean of the Company’s GICS
peer group for the three-year period beginning January 1, 2010 and ending
December 31, 2012.

 

“Three-Year Average Annual Rate” means the average of the Annual Rates for
calendar years 2010, 2011 and 2012.

 


“TRUSTEE” SHALL MEAN A MEMBER OF THE BOARD.

 

6

--------------------------------------------------------------------------------


 


SECTION 3.              ADMINISTRATION.


 


(A)             THE BOARD.  THE BOARD SHALL HAVE SUCH POWERS AND AUTHORITIES
RELATED TO THE ADMINISTRATION OF THE PLAN AS ARE CONSISTENT WITH THE COMPANY’S
GOVERNING DOCUMENTS AND APPLICABLE LAW. THE BOARD SHALL HAVE FULL POWER AND
AUTHORITY TO TAKE ALL ACTIONS AND TO MAKE ALL DETERMINATIONS REQUIRED OR
PROVIDED FOR UNDER THE PLAN, ANY AWARD OR ANY AWARD AGREEMENT, AND SHALL HAVE
FULL POWER AND AUTHORITY TO TAKE ALL SUCH OTHER ACTIONS AND MAKE ALL SUCH OTHER
DETERMINATIONS NOT INCONSISTENT WITH THE SPECIFIC TERMS AND PROVISIONS OF THE
PLAN THAT THE BOARD DEEMS TO BE NECESSARY OR APPROPRIATE FOR THE ADMINISTRATION
OF THE PLAN, ANY AWARD OR ANY AWARD AGREEMENT. ALL SUCH ACTIONS AND
DETERMINATIONS SHALL BE BY THE AFFIRMATIVE VOTE OF A MAJORITY OF THE MEMBERS OF
THE BOARD PRESENT AT A MEETING OR BY UNANIMOUS CONSENT OF THE BOARD EXECUTED IN
WRITING IN ACCORDANCE WITH THE COMPANY’S GOVERNING DOCUMENTS AND APPLICABLE LAW.
THE INTERPRETATION AND CONSTRUCTION BY THE BOARD OF ANY PROVISION OF THE PLAN,
ANY AWARD OR ANY AWARD AGREEMENT SHALL BE FINAL, BINDING AND CONCLUSIVE.
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE BOARD SHALL NOT TAKE ANY
ACTION OR MAKE ANY AWARDS HEREUNDER THAT COULD CAUSE THE COMPANY TO FAIL TO
QUALIFY AS A REAL ESTATE INVESTMENT TRUST FOR FEDERAL INCOME TAX PURPOSES.


 


(B)             DELEGATION TO COMMITTEE.


 


(I)            GENERAL. THE BOARD MAY DELEGATE ALL OR PART OF THE ADMINISTRATION
OF THE PLAN TO THE COMMITTEE. IF ADMINISTRATION IS DELEGATED TO THE COMMITTEE,
THE COMMITTEE SHALL HAVE, IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN, THE
POWERS THERETOFORE POSSESSED BY THE BOARD, INCLUDING THE POWER TO DELEGATE TO A
SUBCOMMITTEE ANY OF THE ADMINISTRATIVE POWERS THE COMMITTEE IS AUTHORIZED TO
EXERCISE (AND REFERENCES IN THIS PLAN TO THE BOARD SHALL THEREAFTER BE TO THE
COMMITTEE OR SUBCOMMITTEE), SUBJECT, HOWEVER, TO SUCH RESOLUTIONS, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS MAY BE ADOPTED FROM TIME TO
TIME BY THE BOARD. THE BOARD MAY ABOLISH THE COMMITTEE AT ANY TIME AND REVEST IN
THE BOARD THE ADMINISTRATION OF THE PLAN.


 


(II)           SECTION 162(M) AND RULE 16B-3 COMPLIANCE.  THE BOARD OR THE
COMMITTEE SHALL (A) DELEGATE TO A COMMITTEE OF TWO OR MORE MEMBERS OF THE BOARD
WHO ARE OUTSIDE DIRECTORS THE AUTHORITY TO GRANT AWARDS TO ELIGIBLE PERSONS WHO
ARE EITHER (1) COVERED OFFICERS AND ARE EXPECTED TO BE COVERED OFFICERS AT THE
TIME OF RECOGNITION OF INCOME RESULTING FROM SUCH AWARD OR (2) PERSONS WITH
RESPECT TO WHOM THE COMPANY WISHES TO COMPLY WITH SECTION 162(M) OF THE CODE
AND/OR (B) DELEGATE TO A COMMITTEE OF TWO OR MORE MEMBERS OF THE BOARD WHO ARE
NON-EMPLOYEE DIRECTORS THE AUTHORITY TO GRANT AWARDS TO ELIGIBLE PERSONS WHO ARE
THEN SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.


 


(C)           SUBJECT TO THE TERMS OF THE PLAN AND APPLICABLE LAW, AND IN
ADDITION TO OTHER EXPRESS POWERS AND AUTHORIZATIONS CONFERRED ON THE BOARD BY
THE PLAN, THE BOARD SHALL HAVE FULL POWER AND AUTHORITY IN ITS DISCRETION TO:


 


(I)            DESIGNATE PARTICIPANTS;


 


(II)           DETERMINE THE TYPE OR TYPES OF AWARDS TO BE GRANTED TO A
PARTICIPANT;

 

7

--------------------------------------------------------------------------------



 


(III)          DETERMINE THE NUMBER OF SHARES TO BE COVERED BY, OR WITH RESPECT
TO WHICH PAYMENTS, RIGHTS OR OTHER MATTERS ARE TO BE CALCULATED IN CONNECTION
WITH AWARDS;


 


(IV)          DETERMINE THE TIMING, TERMS, AND CONDITIONS OF ANY AWARD;


 


(V)           ACCELERATE THE TIME AT WHICH ALL OR ANY PART OF AN AWARD MAY BE
SETTLED OR EXERCISED;


 


(VI)          DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES,
AWARDS MAY BE SETTLED OR EXERCISED IN CASH, SHARES, OTHER SECURITIES, OTHER
AWARDS OR OTHER PROPERTY, OR CANCELED, FORFEITED OR SUSPENDED AND THE METHOD OR
METHODS BY WHICH AWARDS MAY BE SETTLED, EXERCISED, CANCELED, FORFEITED OR
SUSPENDED;


 


(VII)         DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES
CASH, SHARES, OTHER SECURITIES, OTHER AWARDS, OTHER PROPERTY, AND OTHER AMOUNTS
PAYABLE WITH RESPECT TO AN AWARD SHALL BE DEFERRED EITHER AUTOMATICALLY OR AT
THE ELECTION OF THE HOLDER THEREOF OR OF THE BOARD;


 


(VIII)        INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR AGREEMENT
RELATING TO, OR AWARD MADE UNDER, THE PLAN;


 


(IX)           EXCEPT TO THE EXTENT PROHIBITED BY SECTION 6(B), AMEND OR MODIFY
THE TERMS OF ANY AWARD AT OR AFTER GRANT WITH THE CONSENT OF THE HOLDER OF THE
AWARD;


 


(X)            ESTABLISH, AMEND, SUSPEND OR WAIVE SUCH RULES AND REGULATIONS AND
APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE PROPER ADMINISTRATION
OF THE PLAN; AND


 


(XI)           MAKE ANY OTHER DETERMINATION AND TAKE ANY OTHER ACTION THAT THE
BOARD DEEMS NECESSARY OR DESIRABLE FOR THE ADMINISTRATION OF THE PLAN.


 


THE EXERCISE OF AN OPTION OR RECEIPT OF AN AWARD SHALL BE EFFECTIVE ONLY IF AN
AWARD AGREEMENT SHALL HAVE BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF THE
COMPANY FOLLOWING THE GRANT OF AN AWARD.


 


(D)           DISCRETION BINDING.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE
PLAN, ALL DESIGNATIONS, DETERMINATIONS, INTERPRETATIONS, AND OTHER DECISIONS
UNDER OR WITH RESPECT TO THE PLAN OR ANY AWARD SHALL BE WITHIN THE SOLE
DISCRETION OF THE BOARD, MAY BE MADE AT ANY TIME AND SHALL BE FINAL, CONCLUSIVE,
AND BINDING UPON ALL PERSONS, INCLUDING THE COMPANY, ANY SUBSIDIARY OR
AFFILIATE, ANY PARTICIPANT AND ANY HOLDER OR BENEFICIARY OF ANY AWARD.


 


(E)           DELEGATION.  SUBJECT TO THE TERMS OF THE PLAN, THE BOARD MAY
DELEGATE TO ONE OR MORE OFFICERS OR MANAGERS OF THE COMPANY OR OF ANY SUBSIDIARY
OR AFFILIATE, OR TO A COMMITTEE OF SUCH OFFICERS OR MANAGERS, THE AUTHORITY,
SUBJECT TO SUCH TERMS AND LIMITATIONS AS THE BOARD SHALL DETERMINE, TO GRANT
AWARDS TO OR TO CANCEL, MODIFY OR WAIVE RIGHTS WITH RESPECT TO, OR TO ALTER,
DISCONTINUE, SUSPEND OR TERMINATE AWARDS HELD BY PARTICIPANTS WHO ARE NOT
OFFICERS

 

8

--------------------------------------------------------------------------------


 


OR TRUSTEES OF THE COMPANY FOR PURPOSES OF SECTION 16 OR WHO ARE OTHERWISE NOT
SUBJECT TO SUCH SECTION.

 


SECTION 4.              SHARES AVAILABLE FOR AWARDS.


 


(A)             SHARES AVAILABLE.  SUBJECT TO THE ADDITIONAL LIMITATION AS
PROVIDED IN SECTION 4(C) AND THE ADJUSTMENTS AS PROVIDED IN SECTION 4(D), THE
TOTAL NUMBER OF SHARES SUBJECT TO AWARDS GRANTED UNDER THE PLAN, IN THE
AGGREGATE, MAY NOT EXCEED 8,500,000.  OF THIS AMOUNT, THE “FUNGIBLE POOL LIMIT”
SHALL EQUAL THE SUM OF (I) THE 4,600,000 SHARES ADDED AS OF THE RESTATEMENT
EFFECTIVE DATE, PLUS (II) ANY SHARES REMAINING AVAILABLE FOR ISSUANCE UNDER THE
PLAN AS OF THE RESTATEMENT EFFECTIVE DATE, PLUS (III) ANY SHARES SUBJECT TO
AWARDS UNDER THE PLAN AS OF THE RESTATEMENT EFFECTIVE DATE THAT ARE LATER
FORFEITED OR FOR ANY OTHER REASON ARE NOT PAYABLE UNDER THE PLAN.  EACH SHARE
ISSUED OR SUBJECT TO ISSUANCE OUT OF THE FUNGIBLE POOL LIMIT ON OR AFTER THE
RESTATEMENT EFFECTIVE DATE UNDER A FULL-VALUE AWARD SHALL BE COUNTED AGAINST THE
FUNGIBLE POOL LIMIT AS 1.66 FUNGIBLE POOL UNITS.  OPTIONS AND SHARE APPRECIATION
RIGHTS FOR SHARES SUBJECT TO ISSUANCE OUT OF THE FUNGIBLE POOL LIMIT ON OR AFTER
THE RESTATEMENT EFFECTIVE DATE SHALL BE COUNTED AGAINST THE FUNGIBLE POOL LIMIT
AS 1.0 FUNGIBLE POOL UNIT.  (FOR THESE PURPOSES, THE NUMBER OF SHARES TAKEN INTO
ACCOUNT WITH RESPECT TO A SHARE APPRECIATION RIGHT SHALL BE THE NUMBER OF SHARES
UNDERLYING THE SHARE APPRECIATION RIGHTS AT GRANT (I.E., NOT THE FINAL NUMBER OF
SHARES DELIVERED UPON EXERCISE OF THE SHARE APPRECIATION RIGHTS).) 
NOTWITHSTANDING THE FOREGOING AND SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4(D), FOR ANY CALENDAR YEAR, NO PARTICIPANT MAY RECEIVE AWARDS FOR
FUNGIBLE SHARE UNITS IN EXCESS OF 1,000,000 FUNGIBLE SHARE UNITS, PROVIDED THAT
SUCH LIMIT SHALL NOT APPLY TO AWARDS GRANTED IN 2010 BEFORE THE RESTATEMENT
EFFECTIVE DATE.


 


(B)             EFFECT OF THE EXPIRATION OR TERMINATION OF AWARDS; OTHER
ADJUSTMENTS TO FUNGIBLE POOL LIMIT.


 


(I)            SHARES THAT HAVE BEEN GRANTED ON OR AFTER THE RESTATEMENT
EFFECTIVE DATE BUT ARE LATER FORFEITED OR FOR ANY OTHER REASON ARE NOT PAYABLE
UNDER THE PLAN MAY AGAIN BE MADE THE SUBJECT OF AWARDS UNDER THE PLAN, AND SHALL
BE RESTORED TO THE FUNGIBLE POOL LIMIT ON THE SAME BASIS AS OFFSET UNDER THE
RULES STATED IN SECTION 4(A). ALL OTHER SHARES THAT HAVE BEEN GRANTED BUT ARE
LATER FORFEITED OR FOR ANY OTHER REASON ARE NOT PAYABLE UNDER THE PLAN MAY AGAIN
BE MADE THE SUBJECT OF AWARDS UNDER THE PLAN, AND SHALL BE RESTORED TO THE
FUNGIBLE POOL LIMIT ON A ONE-FOR-ONE BASIS.


 


(II)           IF THE COMPANY WITHHOLDS SHARES TO SATISFY TAX WITHHOLDING
REQUIREMENTS IN CONNECTION WITH THE EXERCISE, VESTING OR PAYMENT OF AN AWARD,
OTHER AWARDS MAY NOT BE GRANTED COVERING THE SHARES SO WITHHELD TO SATISFY THE
TAX WITHHOLDING REQUIREMENT.  IF A PARTICIPANT EXERCISES AN OPTION COVERING
SHARES VIA THE DELIVERY OF SHARES TO PAY THE OPTION EXERCISE PRICE OR A
PARTICIPANT EXERCISES AN SAR THAT IS SETTLED IN SHARES, OTHER AWARDS MAY NOT BE
GRANTED WITH RESPECT TO THE TOTAL NUMBER OF SHARES WITH RESPECT TO WHICH SUCH
EXERCISE APPLIES, INCLUDING THOSE NOT DELIVERED BECAUSE OF THE NET SHARE
SETTLEMENT OF THE AWARD.


 


(C)             ADDITIONAL LIMITATION.  AT THE END OF 2012, THE THREE-YEAR
AVERAGE ANNUAL RATE SHALL NOT EXCEED THE TARGET RATE.  FOR THE AVOIDANCE OF
DOUBT, THE ANNUAL RATE IN

 

9

--------------------------------------------------------------------------------


 


ANY ONE YEAR DURING SUCH THREE-YEAR PERIOD MAY EXCEED THE TARGET RATE, PROVIDED
THAT THE THREE-YEAR AVERAGE ANNUAL RATE DOES NOT EXCEED THE TARGET RATE.


 


(D)             ADJUSTMENTS.  IN THE EVENT THAT ANY DIVIDEND OR OTHER
DISTRIBUTION (WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES OR OTHER
PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION,
MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE OR EXCHANGE
OF SHARES OR OTHER SECURITIES OF THE COMPANY, ISSUANCE OF WARRANTS OR OTHER
RIGHTS TO PURCHASE SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER SIMILAR
CORPORATE TRANSACTION OR EVENT AFFECTS THE SHARES, THEN THE BOARD WILL IN AN
EQUITABLE AND PROPORTIONATE MANNER (AND, AS APPLICABLE, IN SUCH MANNER AS IS
CONSISTENT WITH SECTIONS 422 AND 409A OF THE CODE AND THE REGULATIONS THEREUNDER
AND WITH SECTION 162(M)) EITHER: (I) ADJUST ANY OR ALL OF (1) THE AGGREGATE
NUMBER OF SHARES OR OTHER SECURITIES OF THE COMPANY (OR NUMBER AND KIND OF OTHER
SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE GRANTED UNDER THE
PLAN; (2) THE NUMBER OF SHARES OR OTHER SECURITIES OF THE COMPANY (OR NUMBER AND
KIND OF OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS UNDER THE
PLAN, PROVIDED THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD SHALL ALWAYS BE A
WHOLE NUMBER; (3) THE GRANT OR EXERCISE PRICE WITH RESPECT TO ANY AWARD UNDER
THE PLAN; AND (4) THE LIMITS ON THE NUMBER OF SHARES THAT MAY BE GRANTED TO
PARTICIPANTS UNDER THE PLAN IN ANY CALENDAR YEAR; (II) PROVIDE FOR AN EQUIVALENT
AWARD IN RESPECT OF SECURITIES OF THE SURVIVING ENTITY OF ANY MERGER,
CONSOLIDATION OR OTHER TRANSACTION OR EVENT HAVING A SIMILAR EFFECT; OR (III) 
MAKE PROVISION FOR A CASH PAYMENT TO THE HOLDER OF AN OUTSTANDING AWARD.


 


(E)             SUBSTITUTE AWARDS.  ANY SHARES ISSUED BY THE COMPANY AS
SUBSTITUTE AWARDS IN CONNECTION WITH THE ASSUMPTION OR SUBSTITUTION OF
OUTSTANDING GRANTS FROM ANY ACQUIRED CORPORATION SHALL NOT REDUCE THE SHARES
AVAILABLE FOR AWARDS UNDER THE PLAN.


 


(F)              SOURCES OF SHARES DELIVERABLE UNDER AWARDS.  ANY SHARES
DELIVERED PURSUANT TO AN AWARD MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED
AND UNISSUED SHARES OR OF ISSUED SHARES WHICH HAVE BEEN REACQUIRED BY THE
COMPANY.


 


SECTION 5.              ELIGIBILITY.  ANY EMPLOYEE, TRUSTEE OR CONSULTANT SHALL
BE ELIGIBLE TO BE DESIGNATED A PARTICIPANT; PROVIDED, HOWEVER, THAT NON-EMPLOYEE
TRUSTEES SHALL ONLY BE ELIGIBLE TO RECEIVE AWARDS GRANTED CONSISTENT WITH
SECTION 10.


 


SECTION 6.              STOCK OPTIONS AND SHARE APPRECIATION RIGHTS.


 


(A)             GRANT.  SUBJECT TO THE PROVISIONS OF THE PLAN INCLUDING, WITHOUT
LIMITATION, SECTION 3(C) ABOVE AND OTHER APPLICABLE LEGAL REQUIREMENTS, THE
BOARD SHALL HAVE SOLE AND COMPLETE AUTHORITY TO DETERMINE THE PARTICIPANTS TO
WHOM OPTIONS AND SARS SHALL BE GRANTED, THE NUMBER OF SHARES SUBJECT TO EACH
AWARD, THE EXERCISE PRICE AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO THE
EXERCISE OF EACH OPTION AND SAR.  AN OPTION MAY BE GRANTED WITH OR WITHOUT A
RELATED SAR.  A SAR MAY BE GRANTED WITH OR WITHOUT A RELATED OPTION.  THE BOARD
SHALL HAVE THE AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS, AND TO GRANT
NON-QUALIFIED STOCK OPTIONS.  IN THE CASE OF INCENTIVE STOCK OPTIONS, THE TERMS
AND CONDITIONS OF SUCH GRANTS SHALL BE SUBJECT TO AND COMPLY WITH SECTION 422 OF
THE CODE, AS FROM TIME TO TIME AMENDED, AND ANY REGULATIONS IMPLEMENTING SUCH
STATUTE.  A PERSON WHO HAS BEEN GRANTED AN OPTION OR SAR UNDER THIS PLAN MAY BE
GRANTED ADDITIONAL OPTIONS OR SARS UNDER THE PLAN IF THE BOARD SHALL SO
DETERMINE;

 

10

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, THAT TO THE EXTENT THE AGGREGATE FAIR MARKET VALUE
(DETERMINED AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED) OF THE SHARES
WITH RESPECT TO WHICH ALL INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST
TIME BY AN EMPLOYEE DURING ANY CALENDAR YEAR (UNDER ALL PLANS DESCRIBED IN
SECTION 422(D) OF THE CODE OF THE EMPLOYEE’S EMPLOYER CORPORATION AND ITS PARENT
AND SUBSIDIARIES) EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED AS
NON-QUALIFIED STOCK OPTIONS.


 


(B)             PRICE.  THE BOARD IN ITS SOLE DISCRETION SHALL ESTABLISH THE
OPTION PRICE AT THE TIME EACH OPTION IS GRANTED.  EXCEPT IN THE CASE OF
SUBSTITUTE AWARDS, THE OPTION PRICE OF AN OPTION MAY NOT BE LESS THAN ONE
HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE OF THE SHARES WITH RESPECT TO
WHICH THE OPTION IS GRANTED ON THE DATE OF GRANT OF SUCH OPTION. 
NOTWITHSTANDING THE FOREGOING AND EXCEPT AS PERMITTED BY THE PROVISIONS OF
SECTION 4(C) AND SECTION 14, THE BOARD SHALL NOT HAVE THE POWER TO (I) AMEND THE
TERMS OF PREVIOUSLY GRANTED OPTIONS TO REDUCE THE OPTION PRICE OF SUCH OPTIONS,
OR (II) CANCEL SUCH OPTIONS AND GRANT SUBSTITUTE OPTIONS WITH A LOWER OPTION
PRICE THAN THE CANCELLED OPTIONS.  EXCEPT WITH RESPECT TO SUBSTITUTE AWARDS,
SARS MAY NOT BE GRANTED AT A PRICE LESS THAN THE FAIR MARKET VALUE OF A SHARE ON
THE DATE OF GRANT.


 


(C)             TERM.  SUBJECT TO THE BOARD’S AUTHORITY UNDER SECTION 3(A) AND
THE PROVISIONS OF SECTION 6(E), EACH OPTION AND SAR AND ALL RIGHTS AND
OBLIGATIONS THEREUNDER SHALL EXPIRE ON THE DATE DETERMINED BY THE BOARD AND
SPECIFIED IN THE AWARD AGREEMENT.  THE BOARD SHALL BE UNDER NO DUTY TO PROVIDE
TERMS OF LIKE DURATION FOR OPTIONS OR SARS GRANTED UNDER THE PLAN. 
NOTWITHSTANDING THE FOREGOING, NO OPTION OR SAR SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF TEN (10) YEARS FROM THE DATE SUCH OPTION OR SAR WAS GRANTED.


 


(D)             EXERCISE.


 


(I)            EACH OPTION AND SAR SHALL BE EXERCISABLE AT SUCH TIMES AND
SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY, IN ITS SOLE DISCRETION,
SPECIFY IN THE APPLICABLE AWARD AGREEMENT OR THEREAFTER.  THE BOARD SHALL HAVE
FULL AND COMPLETE AUTHORITY TO DETERMINE, SUBJECT TO SECTION 6(E), WHETHER AN
OPTION OR SAR WILL BE EXERCISABLE IN FULL AT ANY TIME OR FROM TIME TO TIME
DURING THE TERM OF THE OPTION OR SAR, OR TO PROVIDE FOR THE EXERCISE THEREOF IN
SUCH INSTALLMENTS, UPON THE OCCURRENCE OF SUCH EVENTS AND AT SUCH TIMES DURING
THE TERM OF THE OPTION OR SAR AS THE BOARD MAY DETERMINE.


 


(II)           THE BOARD MAY IMPOSE SUCH CONDITIONS WITH RESPECT TO THE EXERCISE
OF OPTIONS, INCLUDING WITHOUT LIMITATION, ANY RELATING TO THE APPLICATION OF
FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR THE CODE, AS IT MAY DEEM NECESSARY
OR ADVISABLE.  THE EXERCISE OF ANY OPTION GRANTED PURSUANT TO THIS PLAN SHALL BE
EFFECTIVE ONLY AT SUCH TIME AS THE SALE OF SHARES PURSUANT TO SUCH EXERCISE WILL
NOT VIOLATE ANY STATE OR FEDERAL SECURITIES OR OTHER LAWS.


 


(III)          AN OPTION OR SAR MAY BE EXERCISED IN WHOLE OR IN PART AT ANY
TIME, WITH RESPECT TO WHOLE SHARES ONLY, WITHIN THE PERIOD PERMITTED THEREUNDER
FOR THE EXERCISE THEREOF, AND SHALL BE EXERCISED BY WRITTEN NOTICE OF INTENT TO
EXERCISE THE OPTION OR SAR, DELIVERED TO THE COMPANY AT ITS PRINCIPAL OFFICE,
AND PAYMENT IN FULL TO THE

 

11

--------------------------------------------------------------------------------


 


COMPANY AT THE DIRECTION OF THE BOARD OF THE AMOUNT OF THE OPTION PRICE FOR THE
NUMBER OF SHARES WITH RESPECT TO WHICH THE OPTION IS THEN BEING EXERCISED.


 


(IV)          PAYMENT OF THE OPTION PRICE SHALL BE MADE IN CASH OR CASH
EQUIVALENTS, OR, AT THE DISCRETION OF THE BOARD, (A) BY TRANSFER, EITHER
ACTUALLY OR BY ATTESTATION, TO THE COMPANY OF SHARES THAT HAVE BEEN HELD BY THE
PARTICIPANT FOR AT LEAST SIX (6) MONTHS (OR SUCH LESSER PERIOD AS MAY BE
PERMITTED BY THE BOARD), VALUED AT THE FAIR MARKET VALUE OF SUCH SHARES ON THE
DATE OF EXERCISE (OR NEXT SUCCEEDING TRADING DATE, IF THE DATE OF EXERCISE IS
NOT A TRADING DATE), TOGETHER WITH ANY APPLICABLE WITHHOLDING TAXES, SUCH
TRANSFER TO BE UPON SUCH TERMS AND CONDITIONS AS DETERMINED BY THE BOARD, OR
(B) BY A COMBINATION OF SUCH CASH (OR CASH EQUIVALENTS) AND SUCH SHARES;
PROVIDED, HOWEVER, THAT THE OPTIONEE SHALL NOT BE ENTITLED TO TENDER SHARES
PURSUANT TO SUCCESSIVE, SUBSTANTIALLY SIMULTANEOUS EXERCISES OF AN OPTION OR ANY
OTHER STOCK OPTION OF THE COMPANY.  SUBJECT TO APPLICABLE SECURITIES LAWS, AN
OPTION MAY ALSO BE EXERCISED BY DELIVERING A NOTICE OF EXERCISE OF THE OPTION
AND SIMULTANEOUSLY SELLING THE SHARES THEREBY ACQUIRED, PURSUANT TO A BROKERAGE
OR SIMILAR AGREEMENT APPROVED IN ADVANCE BY PROPER OFFICERS OF THE COMPANY,
USING THE PROCEEDS OF SUCH SALE AS PAYMENT OF THE OPTION PRICE, TOGETHER WITH
ANY APPLICABLE WITHHOLDING TAXES.  UNTIL THE OPTIONEE HAS BEEN ISSUED THE SHARES
SUBJECT TO SUCH EXERCISE, HE OR SHE SHALL POSSESS NO RIGHTS AS A SHAREHOLDER
WITH RESPECT TO SUCH SHARES.


 


(V)           AT THE BOARD’S DISCRETION, THE AMOUNT PAYABLE AS A RESULT OF THE
EXERCISE OF AN SAR MAY BE SETTLED IN CASH, SHARES OR A COMBINATION OF CASH AND
SHARES.  A FRACTIONAL SHARE SHALL NOT BE DELIVERABLE UPON THE EXERCISE OF A SAR
BUT A CASH PAYMENT WILL BE MADE IN LIEU THEREOF.


 


(E)             TEN PERCENT STOCK RULE.  NOTWITHSTANDING ANY OTHER PROVISIONS IN
THE PLAN, IF AT THE TIME AN OPTION IS OTHERWISE TO BE GRANTED PURSUANT TO THE
PLAN, THE OPTIONEE OR RIGHTS HOLDER OWNS DIRECTLY OR INDIRECTLY (WITHIN THE
MEANING OF SECTION 424(D) OF THE CODE) SHARES OF THE COMPANY POSSESSING MORE
THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR ITS PARENT OR SUBSIDIARY OR AFFILIATE CORPORATIONS
(WITHIN THE MEANING OF SECTION 422(B)(6) OF THE CODE), THEN ANY INCENTIVE STOCK
OPTION TO BE GRANTED TO SUCH OPTIONEE OR RIGHTS HOLDER PURSUANT TO THE PLAN
SHALL SATISFY THE REQUIREMENT OF SECTION 422(C)(5) OF THE CODE, AND THE OPTION
PRICE SHALL BE NOT LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET
VALUE OF THE SHARES OF THE COMPANY, AND SUCH INCENTIVE STOCK OPTION BY ITS TERMS
SHALL NOT BE EXERCISABLE AFTER THE EXPIRATION OF FIVE (5) YEARS FROM THE DATE
SUCH INCENTIVE STOCK OPTION IS GRANTED.


 


SECTION 7.              RESTRICTED SHARES AND RESTRICTED SHARE UNITS.


 


(A)             GRANT.


 


(I)            SUBJECT TO THE PROVISIONS OF THE PLAN AND OTHER APPLICABLE LEGAL
REQUIREMENTS, THE BOARD SHALL HAVE SOLE AND COMPLETE AUTHORITY TO DETERMINE THE
PARTICIPANTS TO WHOM RESTRICTED SHARES AND RESTRICTED SHARE UNITS SHALL BE
GRANTED, THE NUMBER OF RESTRICTED SHARES AND/OR THE NUMBER OF RESTRICTED SHARE
UNITS TO BE GRANTED TO EACH PARTICIPANT, THE DURATION OF THE PERIOD DURING
WHICH, AND THE CONDITIONS UNDER WHICH,

 

12

--------------------------------------------------------------------------------


 


THE RESTRICTED SHARES AND RESTRICTED SHARE UNITS MAY BE FORFEITED TO THE
COMPANY, AND THE OTHER TERMS AND CONDITIONS OF SUCH AWARDS.  THE RESTRICTED
SHARE AND RESTRICTED SHARE UNIT AWARDS SHALL BE EVIDENCED BY AWARD AGREEMENTS IN
SUCH FORM AS THE BOARD SHALL FROM TIME TO TIME APPROVE, WHICH AGREEMENTS SHALL
COMPLY WITH AND BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS PLAN AND ANY
ADDITIONAL TERMS AND CONDITIONS ESTABLISHED BY THE BOARD THAT ARE CONSISTENT
WITH THE TERMS OF THE PLAN.


 


(II)           EACH RESTRICTED SHARE AND RESTRICTED SHARE UNIT AWARD MADE UNDER
THE PLAN SHALL BE FOR SUCH NUMBER OF SHARES AS SHALL BE DETERMINED BY THE BOARD
AND SET FORTH IN THE AWARD AGREEMENT CONTAINING THE TERMS OF SUCH RESTRICTED
SHARE OR RESTRICTED SHARE UNIT AWARD.  SUCH AGREEMENT SHALL SET FORTH A PERIOD
OF TIME DURING WHICH THE PARTICIPANT MUST REMAIN IN THE CONTINUOUS EMPLOYMENT OF
THE COMPANY IN ORDER FOR THE FORFEITURE AND TRANSFER RESTRICTIONS TO LAPSE.  IF
THE BOARD SO DETERMINES, THE RESTRICTIONS MAY LAPSE DURING SUCH RESTRICTED
PERIOD IN INSTALLMENTS WITH RESPECT TO SPECIFIED PORTIONS OF THE SHARES COVERED
BY THE RESTRICTED SHARE OR RESTRICTED SHARE UNIT AWARD.  THE AWARD AGREEMENT MAY
ALSO, IN THE DISCRETION OF THE BOARD, SET FORTH PERFORMANCE OR OTHER CONDITIONS
THAT WILL SUBJECT THE SHARES TO FORFEITURE AND TRANSFER RESTRICTIONS.  THE BOARD
MAY, AT ITS DISCRETION, WAIVE ALL OR ANY PART OF THE RESTRICTIONS APPLICABLE TO
ANY OR ALL OUTSTANDING RESTRICTED SHARE AND RESTRICTED SHARE UNIT AWARDS.


 


(B)             DELIVERY OF SHARES AND TRANSFER RESTRICTIONS.  AT THE TIME OF A
RESTRICTED SHARE AWARD, A CERTIFICATE REPRESENTING THE NUMBER OF SHARES AWARDED
THEREUNDER SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT.  SUCH CERTIFICATE
SHALL BE HELD BY THE COMPANY OR ANY CUSTODIAN APPOINTED BY THE COMPANY FOR THE
ACCOUNT OF THE PARTICIPANT SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, AND
SHALL BEAR SUCH A LEGEND SETTING FORTH THE RESTRICTIONS IMPOSED THEREON AS THE
BOARD, IN ITS DISCRETION, MAY DETERMINE.  THE APPLICABLE AWARD AGREEMENT WILL
SPECIFY WHETHER A PARTICIPANT HAS THE RIGHT TO RECEIVE DIVIDENDS WITH RESPECT TO
THE RESTRICTED SHARES PRIOR TO THE LAPSING OF TRANSFER RESTRICTIONS. UNLESS
OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT, THE GRANTEE SHALL HAVE ALL
OTHER RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE RESTRICTED SHARES, INCLUDING
THE RIGHT TO VOTE SUCH SHARES, SUBJECT TO THE FOLLOWING RESTRICTIONS: (I) THE
PARTICIPANT SHALL NOT BE ENTITLED TO DELIVERY OF THE STOCK CERTIFICATE UNTIL THE
EXPIRATION OF THE RESTRICTED PERIOD AND THE FULFILLMENT OF ANY OTHER RESTRICTIVE
CONDITIONS SET FORTH IN THE AWARD AGREEMENT WITH RESPECT TO SUCH SHARES;
(II) NONE OF THE SHARES MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ENCUMBERED OR DISPOSED OF DURING SUCH RESTRICTED
PERIOD OR UNTIL AFTER THE FULFILLMENT OF ANY SUCH OTHER RESTRICTIVE CONDITIONS;
AND (III) EXCEPT AS OTHERWISE DETERMINED BY THE BOARD AT OR AFTER GRANT, ALL OF
THE SHARES SHALL BE FORFEITED AND ALL RIGHTS OF THE PARTICIPANT TO SUCH SHARES
SHALL TERMINATE, WITHOUT FURTHER OBLIGATION ON THE PART OF THE COMPANY, UNLESS
THE GRANTEE REMAINS IN THE CONTINUOUS EMPLOYMENT OF THE COMPANY FOR THE ENTIRE
RESTRICTED PERIOD IN RELATION TO WHICH SUCH SHARES WERE GRANTED AND UNLESS ANY
OTHER RESTRICTIVE CONDITIONS RELATING TO THE RESTRICTED SHARE AWARD ARE MET. 
UNLESS OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT, ANY SHARES, ANY
OTHER SECURITIES OF THE COMPANY AND ANY OTHER PROPERTY (EXCEPT FOR CASH
DIVIDENDS) DISTRIBUTED WITH RESPECT TO THE SHARES SUBJECT TO RESTRICTED SHARE
AWARDS SHALL BE SUBJECT TO THE SAME RESTRICTIONS, TERMS AND CONDITIONS AS SUCH
RESTRICTED SHARES.


 


(C)             TERMINATION OF RESTRICTIONS.  AT THE END OF THE RESTRICTED
PERIOD AND PROVIDED THAT ANY OTHER RESTRICTIVE CONDITIONS OF THE RESTRICTED
SHARE AWARD ARE MET, OR AT SUCH

 

13

--------------------------------------------------------------------------------


 


EARLIER TIME AS OTHERWISE DETERMINED BY THE BOARD, ALL RESTRICTIONS SET FORTH IN
THE AWARD AGREEMENT RELATING TO THE RESTRICTED SHARE AWARD OR IN THE PLAN SHALL
LAPSE AS TO THE RESTRICTED SHARES SUBJECT THERETO, AND A STOCK CERTIFICATE FOR
THE APPROPRIATE NUMBER OF SHARES, FREE OF THE RESTRICTIONS AND RESTRICTED STOCK
LEGEND, SHALL BE DELIVERED TO THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY
OR ESTATE, AS THE CASE MAY BE.


 


(D)             PAYMENT OF RESTRICTED SHARE UNITS.  EACH RESTRICTED SHARE UNIT
SHALL HAVE A VALUE EQUAL TO THE FAIR MARKET VALUE OF A SHARE.  RESTRICTED SHARE
UNITS SHALL BE PAID IN CASH, SHARES, OTHER SECURITIES OR OTHER PROPERTY, AS
DETERMINED IN THE SOLE DISCRETION OF THE BOARD, UPON THE LAPSE OF THE
RESTRICTIONS APPLICABLE THERETO, OR OTHERWISE IN ACCORDANCE WITH THE APPLICABLE
AWARD AGREEMENT.  THE APPLICABLE AWARD AGREEMENT WILL SPECIFY WHETHER A
PARTICIPANT WILL BE ENTITLED TO RECEIVE DIVIDEND RIGHTS IN RESPECT OF RESTRICTED
SHARE UNITS AT THE TIME OF ANY PAYMENT OF DIVIDENDS TO SHAREHOLDERS ON SHARES. 
IF THE APPLICABLE AWARD AGREEMENT SPECIFIES THAT A PARTICIPANT WILL BE ENTITLED
TO RECEIVE DIVIDEND RIGHTS, (I) THE AMOUNT OF ANY SUCH DIVIDEND RIGHT SHALL
EQUAL THE AMOUNT THAT WOULD BE PAYABLE TO THE PARTICIPANT AS A SHAREHOLDER IN
RESPECT OF A NUMBER OF SHARES EQUAL TO THE NUMBER OF RESTRICTED SHARE UNITS THEN
CREDITED TO THE PARTICIPANT, (II) ANY SUCH DIVIDEND RIGHT SHALL BE PAID IN
ACCORDANCE WITH THE COMPANY’S PAYMENT PRACTICES AS MAY BE ESTABLISHED FROM TIME
TO TIME AND AS OF THE DATE ON WHICH SUCH DIVIDEND WOULD HAVE BEEN PAYABLE IN
RESPECT OF OUTSTANDING SHARES, AND (III) THE APPLICABLE AWARD AGREEMENT WILL
SPECIFY WHETHER DIVIDEND EQUIVALENTS SHALL BE PAID IN RESPECT OF RESTRICTED
SHARE UNITS THAT ARE NOT YET VESTED.  EXCEPT AS OTHERWISE DETERMINED BY THE
BOARD AT OR AFTER GRANT, RESTRICTED SHARE UNITS MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ENCUMBERED OR DISPOSED OF, AND
ALL RESTRICTED SHARE UNITS AND ALL RIGHTS OF THE GRANTEE TO SUCH RESTRICTED
SHARE UNITS SHALL TERMINATE, WITHOUT FURTHER OBLIGATION ON THE PART OF THE
COMPANY, UNLESS THE PARTICIPANT REMAINS IN CONTINUOUS EMPLOYMENT OF THE COMPANY
FOR THE ENTIRE RESTRICTED PERIOD IN RELATION TO WHICH SUCH RESTRICTED SHARE
UNITS WERE GRANTED AND UNLESS ANY OTHER RESTRICTIVE CONDITIONS RELATING TO THE
RESTRICTED SHARE UNIT AWARD ARE MET.


 


SECTION 8.              PERFORMANCE AWARDS.


 


(A)             GRANT.  THE BOARD SHALL HAVE SOLE AND COMPLETE AUTHORITY TO
DETERMINE THE PARTICIPANTS WHO SHALL RECEIVE A PERFORMANCE AWARD, WHICH SHALL
CONSIST OF A RIGHT THAT IS (I) DENOMINATED IN CASH OR SHARES (INCLUDING BUT NOT
LIMITED TO RESTRICTED SHARES AND RESTRICTED SHARE UNITS), (II) VALUED, AS
DETERMINED BY THE BOARD, IN ACCORDANCE WITH THE ACHIEVEMENT OF SUCH PERFORMANCE
GOALS DURING SUCH PERFORMANCE PERIODS AS THE BOARD SHALL ESTABLISH, AND
(III) PAYABLE AT SUCH TIME AND IN SUCH FORM AS THE BOARD SHALL DETERMINE.


 


(B)             TERMS AND CONDITIONS.  SUBJECT TO THE TERMS OF THE PLAN AND ANY
APPLICABLE AWARD AGREEMENT, THE BOARD SHALL DETERMINE THE PERFORMANCE GOALS TO
BE ACHIEVED DURING ANY PERFORMANCE PERIOD, THE LENGTH OF ANY PERFORMANCE PERIOD,
THE AMOUNT OF ANY PERFORMANCE AWARD AND THE AMOUNT AND KIND OF ANY PAYMENT OR
TRANSFER TO BE MADE PURSUANT TO ANY PERFORMANCE AWARD, AND MAY AMEND SPECIFIC
PROVISIONS OF THE PERFORMANCE AWARD; PROVIDED, HOWEVER, THAT SUCH AMENDMENT MAY
NOT ADVERSELY AFFECT EXISTING PERFORMANCE AWARDS MADE WITHIN A PERFORMANCE
PERIOD COMMENCING PRIOR TO IMPLEMENTATION OF THE AMENDMENT.


 


(C)             PAYMENT OF PERFORMANCE AWARDS.  PERFORMANCE AWARDS MAY BE PAID
IN A LUMP SUM OR IN INSTALLMENTS FOLLOWING THE CLOSE OF THE PERFORMANCE PERIOD
OR, IN ACCORDANCE WITH

 

14

--------------------------------------------------------------------------------


 


THE PROCEDURES ESTABLISHED BY THE BOARD, ON A DEFERRED BASIS.  TERMINATION OF
EMPLOYMENT PRIOR TO THE END OF ANY PERFORMANCE PERIOD, OTHER THAN FOR REASONS OF
DEATH OR DISABILITY, WILL RESULT IN THE FORFEITURE OF THE PERFORMANCE AWARD, AND
NO PAYMENTS WILL BE MADE.  A PARTICIPANT’S RIGHTS TO ANY PERFORMANCE AWARD MAY
NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
ENCUMBERED OR DISPOSED OF IN ANY MANNER, EXCEPT BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION, AND/OR EXCEPT AS THE BOARD MAY DETERMINE AT OR AFTER GRANT.


 


SECTION 9.              OTHER SHARE-BASED AWARDS.  THE BOARD SHALL HAVE THE
AUTHORITY TO DETERMINE THE PARTICIPANTS WHO SHALL RECEIVE AN OTHER SHARE-BASED
AWARD, WHICH SHALL CONSIST OF ANY RIGHT THAT IS (I) NOT AN AWARD DESCRIBED IN
SECTION 6 OR SECTION 7 ABOVE AND (II) AN AWARD OF SHARES OR AN AWARD DENOMINATED
OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR OTHERWISE BASED ON
OR RELATED TO, SHARES (INCLUDING, WITHOUT LIMITATION, SECURITIES CONVERTIBLE
INTO SHARES), AS DEEMED BY THE BOARD TO BE CONSISTENT WITH THE PURPOSES OF THE
PLAN.  SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT, THE
BOARD SHALL DETERMINE THE TERMS AND CONDITIONS OF ANY SUCH OTHER SHARE-BASED
AWARD.


 


SECTION 10.            NON-EMPLOYEE TRUSTEE AWARDS.  THE BOARD MAY PROVIDE THAT
ALL OR A PORTION OF A NON-EMPLOYEE TRUSTEE’S ANNUAL RETAINER, MEETING FEES
AND/OR OTHER AWARDS OR COMPENSATION AS DETERMINED BY THE BOARD, BE PAYABLE
(EITHER AUTOMATICALLY OR AT THE ELECTION OF A NON-EMPLOYEE TRUSTEE) IN THE FORM
OF NON-QUALIFIED STOCK OPTIONS, RESTRICTED SHARES, RESTRICTED SHARE UNITS AND/OR
OTHER SHARE-BASED AWARDS, INCLUDING UNRESTRICTED SHARES.  THE BOARD SHALL
DETERMINE THE TERMS AND CONDITIONS OF ANY SUCH AWARDS, INCLUDING THE TERMS AND
CONDITIONS WHICH SHALL APPLY UPON A TERMINATION OF THE NON-EMPLOYEE TRUSTEE’S
SERVICE AS A MEMBER OF THE BOARD, AND SHALL HAVE FULL POWER AND AUTHORITY IN ITS
DISCRETION TO ADMINISTER SUCH AWARDS, SUBJECT TO THE TERMS OF THE PLAN AND
APPLICABLE LAW.  SUBJECT TO APPLICABLE LEGAL REQUIREMENTS, THE BOARD MAY ALSO
GRANT AWARDS TO NON-EMPLOYEE TRUSTEES PURSUANT TO THE TERMS OF THE PLAN,
INCLUDING ANY AWARD DESCRIBED IN SECTION 6, SECTION 7 OR SECTION 9 ABOVE.


 


SECTION 11.            PROVISIONS APPLICABLE TO COVERED OFFICERS AND PERFORMANCE
AWARDS.


 


(A)              NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, UNLESS
THE BOARD DETERMINES THAT A PERFORMANCE AWARD TO BE GRANTED TO A COVERED OFFICER
SHOULD NOT QUALIFY AS “PERFORMANCE-BASED COMPENSATION” FOR PURPOSES OF
SECTION 162(M), PERFORMANCE AWARDS GRANTED TO COVERED OFFICERS SHALL BE SUBJECT
TO THE TERMS AND PROVISIONS OF THIS SECTION 11.  ACCORDINGLY, UNLESS OTHERWISE
DETERMINED BY THE BOARD, IF ANY PROVISION OF THE PLAN OR ANY AWARD AGREEMENT
RELATING TO SUCH AN AWARD DOES NOT COMPLY OR IS INCONSISTENT WITH
SECTION 162(M), SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO THE
EXTENT NECESSARY TO CONFORM TO SUCH REQUIREMENTS, AND NO PROVISION SHALL BE
DEEMED TO CONFER UPON THE BOARD DISCRETION TO INCREASE THE AMOUNT OF
COMPENSATION OTHERWISE PAYABLE TO A COVERED OFFICER IN CONNECTION WITH ANY SUCH
AWARD UPON THE ATTAINMENT OF THE PERFORMANCE CRITERIA ESTABLISHED BY THE BOARD.


 


(B)             THE BOARD MAY GRANT PERFORMANCE AWARDS TO COVERED OFFICERS BASED
SOLELY UPON THE ATTAINMENT OF PERFORMANCE TARGETS RELATED TO ONE OR MORE
PERFORMANCE GOALS SELECTED BY THE BOARD FROM AMONG THE GOALS SPECIFIED BELOW. 
FOR THE PURPOSES OF THIS SECTION 11, PERFORMANCE GOALS SHALL BE LIMITED TO ONE
OR MORE OF THE FOLLOWING COMPANY, SUBSIDIARY, OPERATING UNIT, BUSINESS SEGMENT
OR DIVISION FINANCIAL PERFORMANCE MEASURES:

 

15

--------------------------------------------------------------------------------



 


(I)            FUNDS FROM OPERATIONS OR ADJUSTED FUNDS FROM OPERATIONS;


 


(II)           OPERATING INCOME OR PROFIT;


 


(III)          OPERATING EFFICIENCIES;


 


(IV)          RETURN ON EQUITY, ASSETS, CAPITAL, CAPITAL EMPLOYED OR INVESTMENT;


 


(V)           NET INCOME;


 


(VI)          EARNINGS PER SHARE;


 


(VII)         UTILIZATION;


 


(VIII)        GROSS PROFIT;


 


(IX)          STOCK PRICE OR TOTAL SHAREHOLDER RETURN;


 


(X)           NET ASSET GROWTH;


 


(XI)          DEBT REDUCTION;


 


(XII)         STRATEGIC BUSINESS OBJECTIVES, CONSISTING OF ONE OR MORE
OBJECTIVES BASED ON MEETING SPECIFIED COST TARGETS, BUSINESS EXPANSION GOALS AND
GOALS RELATING TO ACQUISITIONS OR DIVESTITURES; OR


 


(XIII)        ANY COMBINATION THEREOF.


 

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or Shares outstanding, or to assets or net
assets.  The Board may appropriately adjust any evaluation of performance under
criteria set forth in this Section 11(b) to exclude any of the following events
that occurs during a performance period:  (i) asset write-downs, (ii) litigation
or claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year.

 


(C)              TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 162(M), WITH
RESPECT TO GRANTS OF PERFORMANCE AWARDS, NO LATER THAN 90 DAYS FOLLOWING THE
COMMENCEMENT OF EACH PERFORMANCE PERIOD (OR SUCH OTHER TIME AS MAY BE REQUIRED
OR PERMITTED BY SECTION 162(M) OF THE CODE), THE BOARD SHALL, IN WRITING,
(1) SELECT THE PERFORMANCE GOAL OR GOALS APPLICABLE TO THE PERFORMANCE PERIOD,
(2) ESTABLISH THE VARIOUS TARGETS AND BONUS AMOUNTS WHICH MAY BE EARNED FOR SUCH
PERFORMANCE PERIOD, AND (3) SPECIFY THE RELATIONSHIP BETWEEN PERFORMANCE GOALS
AND

 

16

--------------------------------------------------------------------------------


 


TARGETS AND THE AMOUNTS TO BE EARNED BY EACH COVERED OFFICER FOR SUCH
PERFORMANCE PERIOD.  FOLLOWING THE COMPLETION OF EACH PERFORMANCE PERIOD, THE
BOARD SHALL CERTIFY IN WRITING WHETHER THE APPLICABLE PERFORMANCE TARGETS HAVE
BEEN ACHIEVED AND THE AMOUNTS, IF ANY, PAYABLE TO COVERED OFFICERS FOR SUCH
PERFORMANCE PERIOD.  IN DETERMINING THE AMOUNT EARNED BY A COVERED OFFICER FOR A
GIVEN PERFORMANCE PERIOD, SUBJECT TO ANY APPLICABLE AWARD AGREEMENT, THE BOARD
SHALL HAVE THE RIGHT TO REDUCE (BUT NOT INCREASE) THE AMOUNT PAYABLE AT A GIVEN
LEVEL OF PERFORMANCE TO TAKE INTO ACCOUNT ADDITIONAL FACTORS THAT THE BOARD MAY
DEEM RELEVANT IN ITS SOLE DISCRETION TO THE ASSESSMENT OF INDIVIDUAL OR
CORPORATE PERFORMANCE FOR THE PERFORMANCE PERIOD.


 


SECTION 12.            TERMINATION OF EMPLOYMENT.  THE BOARD SHALL HAVE THE FULL
POWER AND AUTHORITY TO DETERMINE THE TERMS AND CONDITIONS THAT SHALL APPLY TO
ANY AWARD UPON A TERMINATION OF EMPLOYMENT WITH THE COMPANY, ITS SUBSIDIARIES
AND AFFILIATES, INCLUDING A TERMINATION BY THE COMPANY WITH OR WITHOUT CAUSE, BY
A PARTICIPANT VOLUNTARILY, OR BY REASON OF DEATH, DISABILITY OR RETIREMENT, AND
MAY PROVIDE SUCH TERMS AND CONDITIONS IN THE AWARD AGREEMENT OR IN SUCH
RULES AND REGULATIONS AS IT MAY PRESCRIBE.


 


SECTION 13.            CHANGE IN CONTROL.  THE BOARD MAY SPECIFY IN THE
APPLICABLE AWARD AGREEMENT AT OR AFTER GRANT, OR OTHERWISE BY RESOLUTION PRIOR
TO A CHANGE IN CONTROL, THAT ALL OR A PORTION OF THE OUTSTANDING AWARDS SHALL
VEST, BECOME IMMEDIATELY EXERCISABLE OR PAYABLE AND HAVE ALL RESTRICTIONS LIFTED
UPON A CHANGE IN CONTROL.


 


SECTION 14.            AMENDMENT AND TERMINATION.


 


(A)              AMENDMENTS TO THE PLAN.  THE BOARD MAY AMEND, ALTER, SUSPEND,
DISCONTINUE OR TERMINATE THE PLAN OR ANY PORTION THEREOF AT ANY TIME; PROVIDED
THAT NO SUCH AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUATION OR TERMINATION
SHALL BE MADE WITHOUT SHAREHOLDER APPROVAL IF SUCH APPROVAL IS NECESSARY TO
COMPLY WITH ANY TAX OR REGULATORY REQUIREMENT FOR WHICH OR WITH WHICH THE BOARD
DEEMS IT NECESSARY OR DESIRABLE TO COMPLY, AND PROVIDED FURTHER, THAT NO
AMENDMENT THAT SHALL INCREASE THE FUNGIBLE SHARE POOL SHALL BE EFFECTIVE UNLESS
SUCH INCREASE HAS BEEN APPROVED BY THE COMPANY’S SHAREHOLDERS AS AND TO THE
EXTENT REQUIRED BY THE LISTING STANDARDS OF THE NEW YORK STOCK EXCHANGE.


 


(B)             AMENDMENTS TO AWARDS.  SUBJECT TO THE RESTRICTIONS OF
SECTION 6(B), THE BOARD MAY WAIVE ANY CONDITIONS OR RIGHTS UNDER, AMEND ANY
TERMS OF OR ALTER, SUSPEND, DISCONTINUE, CANCEL OR TERMINATE, ANY AWARD
THERETOFORE GRANTED, PROSPECTIVELY OR RETROACTIVELY; PROVIDED THAT ANY SUCH
WAIVER, AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUANCE, CANCELLATION OR
TERMINATION THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF ANY
PARTICIPANT OR ANY HOLDER OR BENEFICIARY OF ANY AWARD THERETOFORE GRANTED SHALL
NOT TO THAT EXTENT BE EFFECTIVE WITHOUT THE CONSENT OF THE AFFECTED PARTICIPANT,
HOLDER OR BENEFICIARY.


 


(C)              ADJUSTMENTS OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS.  THE BOARD IS HEREBY AUTHORIZED TO MAKE EQUITABLE AND
PROPORTIONATE ADJUSTMENTS IN THE TERMS AND CONDITIONS OF, AND THE CRITERIA
INCLUDED IN, AWARDS IN RECOGNITION OF UNUSUAL OR NONRECURRING EVENTS (AND SHALL
MAKE SUCH ADJUSTMENTS FOR EVENTS DESCRIBED IN SECTION 4(C)) AFFECTING THE
COMPANY, ANY SUBSIDIARY OR AFFILIATE, OR THE FINANCIAL STATEMENTS OF THE COMPANY
OR ANY SUBSIDIARY OR AFFILIATE, OR OF CHANGES IN APPLICABLE LAWS, REGULATIONS OR
ACCOUNTING PRINCIPLES.

 

17

--------------------------------------------------------------------------------


 


(D)             SECTION 409A COMPLIANCE.  NO AWARD (OR MODIFICATION THEREOF)
SHALL PROVIDE FOR DEFERRAL OF COMPENSATION THAT DOES NOT COMPLY WITH
SECTION 409A OF THE CODE UNLESS THE BOARD, AT THE TIME OF GRANT, SPECIFICALLY
PROVIDES THAT THE AWARD IS NOT INTENDED TO COMPLY WITH SECTION 409A OF THE
CODE.  NOTWITHSTANDING ANY PROVISION OF THIS PLAN TO THE CONTRARY, IF ONE OR
MORE OF THE PAYMENTS OR BENEFITS RECEIVED OR TO BE RECEIVED BY A PARTICIPANT
PURSUANT TO AN AWARD WOULD CAUSE THE PARTICIPANT TO INCUR ANY ADDITIONAL TAX OR
INTEREST UNDER SECTION 409A OF THE CODE, THE BOARD MAY REFORM SUCH PROVISION TO
MAINTAIN TO THE MAXIMUM EXTENT PRACTICABLE THE ORIGINAL INTENT OF THE APPLICABLE
PROVISION WITHOUT VIOLATING THE PROVISIONS OF SECTION 409A OF THE CODE.


 


SECTION 15.            GENERAL PROVISIONS.


 


(A)              LIMITED TRANSFERABILITY OF AWARDS. EXCEPT AS OTHERWISE PROVIDED
IN THE PLAN, NO AWARD SHALL BE ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR
OTHERWISE TRANSFERRED OR ENCUMBERED BY A PARTICIPANT, EXCEPT BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION.  NO TRANSFER OF AN AWARD BY WILL OR BY LAWS OF
DESCENT AND DISTRIBUTION SHALL BE EFFECTIVE TO BIND THE COMPANY UNLESS THE
COMPANY SHALL HAVE BEEN FURNISHED WITH WRITTEN NOTICE THEREOF AND AN
AUTHENTICATED COPY OF THE WILL AND/OR SUCH OTHER EVIDENCE AS THE BOARD MAY DEEM
NECESSARY OR APPROPRIATE TO ESTABLISH THE VALIDITY OF THE TRANSFER.  IF
AUTHORIZED IN THE APPLICABLE AWARD AGREEMENT, A PARTICIPANT MAY TRANSFER, “NOT
FOR VALUE”, ALL OR PART OF AN OPTION THAT IS NOT AN INCENTIVE STOCK OPTION TO
ANY FAMILY MEMBER. FOR THE PURPOSE OF THIS SECTION 15(A), A “NOT FOR VALUE”
TRANSFER IS A TRANSFER THAT IS (I) A GIFT; (II) A TRANSFER UNDER A DOMESTIC
RELATIONS ORDER IN SETTLEMENT OF MARITAL PROPERTY RIGHTS; OR (III) A TRANSFER TO
AN ENTITY IN WHICH MORE THAN FIFTY PERCENT (50%) OF THE VOTING INTERESTS ARE
OWNED BY FAMILY MEMBERS (OR THE PARTICIPANT) IN EXCHANGE FOR AN INTEREST IN THAT
ENTITY. FOLLOWING A TRANSFER UNDER THIS SECTION 15(A), ANY SUCH OPTION SHALL
CONTINUE TO BE SUBJECT TO THE SAME TERMS AND CONDITIONS AS WERE APPLICABLE
IMMEDIATELY PRIOR TO TRANSFER. SUBSEQUENT TRANSFERS OF TRANSFERRED OPTIONS ARE
PROHIBITED EXCEPT TO FAMILY MEMBERS OF THE ORIGINAL PARTICIPANT IN ACCORDANCE
WITH THIS SECTION 15(A) OR BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.
NOTWITHSTANDING ANY TRANSFER PERMITTED BY THIS SECTION 15(A), SUCH OPTIONS SHALL
REMAIN SUBJECT TO ANY VESTING, FORFEITURE OR OTHER REQUIREMENTS SET FORTH IN THE
AWARD AGREEMENT.


 


(B)             DIVIDEND EQUIVALENTS.  IN THE SOLE AND COMPLETE DISCRETION OF
THE BOARD, A FULL-VALUE AWARD MAY PROVIDE THE PARTICIPANT WITH DIVIDENDS OR
DIVIDEND EQUIVALENTS, PAYABLE IN CASH, SHARES, OTHER SECURITIES OR OTHER
PROPERTY ON A CURRENT OR DEFERRED BASIS.  ALL DIVIDEND OR DIVIDEND EQUIVALENTS
WHICH ARE NOT PAID CURRENTLY MAY, AT THE BOARD’S DISCRETION, ACCRUE INTEREST, BE
REINVESTED INTO ADDITIONAL SHARES, OR, IN THE CASE OF DIVIDENDS OR DIVIDEND
EQUIVALENTS CREDITED IN CONNECTION WITH A FULL-VALUE AWARD THAT IS A PERFORMANCE
AWARD, BE CREDITED AS ADDITIONAL PERFORMANCE AWARDS AND PAID TO THE PARTICIPANT
IF AND WHEN, AND TO THE EXTENT THAT, PAYMENT IS MADE PURSUANT TO SUCH AWARD. 
THE TOTAL NUMBER OF SHARES AVAILABLE FOR GRANT UNDER SECTION 4 SHALL NOT BE
REDUCED TO REFLECT ANY DIVIDENDS OR DIVIDEND EQUIVALENTS THAT ARE REINVESTED
INTO ADDITIONAL SHARES OR CREDITED AS PERFORMANCE AWARDS.


 


(C)              NO RIGHTS TO AWARDS.  NO PERSON SHALL HAVE ANY CLAIM TO BE
GRANTED ANY AWARD, AND THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF
PARTICIPANTS OR HOLDERS OR BENEFICIARIES OF AWARDS.  THE TERMS AND CONDITIONS OF
AWARDS NEED NOT BE THE SAME WITH RESPECT TO EACH PARTICIPANT.

 

18

--------------------------------------------------------------------------------


 


(D)             SHARE CERTIFICATES.  ALL CERTIFICATES FOR SHARES OR OTHER
SECURITIES OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE DELIVERED UNDER THE
PLAN PURSUANT TO ANY AWARD OR THE EXERCISE THEREOF SHALL BE SUBJECT TO SUCH STOP
TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE BOARD MAY DEEM ADVISABLE UNDER THE
PLAN OR THE RULES, REGULATIONS AND OTHER REQUIREMENTS OF THE SEC OR ANY STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY, ANY STOCK EXCHANGE OR OTHER
MARKET UPON WHICH SUCH SHARES OR OTHER SECURITIES ARE THEN LISTED, AND ANY
APPLICABLE FEDERAL OR STATE LAWS, AND THE BOARD MAY CAUSE A LEGEND OR LEGENDS TO
BE PUT ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH
RESTRICTIONS.


 


(E)              WITHHOLDING.  A PARTICIPANT MAY BE REQUIRED TO PAY TO THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE AND THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE SHALL HAVE THE RIGHT AND IS HEREBY AUTHORIZED TO WITHHOLD FROM ANY
AWARD, FROM ANY PAYMENT DUE OR TRANSFER MADE UNDER ANY AWARD OR UNDER THE PLAN,
OR FROM ANY COMPENSATION OR OTHER AMOUNT OWING TO A PARTICIPANT THE AMOUNT (IN
CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR OTHER PROPERTY) OF ANY
APPLICABLE WITHHOLDING OR OTHER TAX-RELATED OBLIGATIONS IN RESPECT OF AN AWARD,
ITS EXERCISE OR ANY OTHER TRANSACTION INVOLVING AN AWARD, OR ANY PAYMENT OR
TRANSFER UNDER AN AWARD OR UNDER THE PLAN AND TO TAKE SUCH OTHER ACTION AS MAY
BE NECESSARY IN THE OPINION OF THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE
PAYMENT OF SUCH TAXES.  THE BOARD MAY PROVIDE FOR ADDITIONAL CASH PAYMENTS TO
HOLDERS OF OPTIONS TO DEFRAY OR OFFSET ANY TAX ARISING FROM THE GRANT, VESTING,
EXERCISE OR PAYMENT OF ANY AWARD.


 


(F)              AWARD AGREEMENTS.  EACH AWARD SHALL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SHALL BE DELIVERED TO THE PARTICIPANT AND MAY SPECIFY THE TERMS
AND CONDITIONS OF THE AWARD AND ANY RULES APPLICABLE THERETO.  IN THE EVENT OF A
CONFLICT BETWEEN THE TERMS OF THE PLAN AND ANY AWARD AGREEMENT, THE TERMS OF THE
PLAN SHALL PREVAIL.  THE BOARD SHALL, SUBJECT TO APPLICABLE LAW, DETERMINE THE
DATE AN AWARD IS DEEMED TO BE GRANTED.  THE BOARD OR, EXCEPT TO THE EXTENT
PROHIBITED UNDER APPLICABLE LAW, ITS DELEGATE(S) MAY ESTABLISH THE TERMS OF
AGREEMENTS OR OTHER DOCUMENTS EVIDENCING AWARDS UNDER THIS PLAN AND MAY, BUT
NEED NOT, REQUIRE AS A CONDITION TO ANY SUCH AGREEMENT’S OR DOCUMENT’S
EFFECTIVENESS THAT SUCH AGREEMENT OR DOCUMENT BE EXECUTED BY THE PARTICIPANT,
INCLUDING BY ELECTRONIC SIGNATURE OR OTHER ELECTRONIC INDICATION OF ACCEPTANCE,
AND THAT SUCH PARTICIPANT AGREE TO SUCH FURTHER TERMS AND CONDITIONS AS
SPECIFIED IN SUCH AGREEMENT OR DOCUMENT.  THE GRANT OF AN AWARD UNDER THIS PLAN
SHALL NOT CONFER ANY RIGHTS UPON THE PARTICIPANT HOLDING SUCH AWARD OTHER THAN
SUCH TERMS, AND SUBJECT TO SUCH CONDITIONS, AS ARE SPECIFIED IN THIS PLAN AS
BEING APPLICABLE TO SUCH TYPE OF AWARD (OR TO ALL AWARDS) OR AS ARE EXPRESSLY
SET FORTH IN THE AGREEMENT OR OTHER DOCUMENT EVIDENCING SUCH AWARD.


 


(G)             NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS.  NOTHING CONTAINED
IN THE PLAN SHALL PREVENT THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE FROM
ADOPTING OR CONTINUING IN EFFECT OTHER COMPENSATION ARRANGEMENTS, WHICH MAY, BUT
NEED NOT, PROVIDE FOR THE GRANT OF OPTIONS, RESTRICTED SHARES, RESTRICTED SHARE
UNITS, OTHER SHARE-BASED AWARDS OR OTHER TYPES OF AWARDS.


 


(H)             NO RIGHT TO EMPLOYMENT.  THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE.  FURTHER, THE COMPANY OR A SUBSIDIARY OR
AFFILIATE MAY AT ANY TIME DISMISS A PARTICIPANT FROM EMPLOYMENT, FREE FROM ANY
LIABILITY OR ANY CLAIM UNDER THE PLAN, UNLESS OTHERWISE EXPRESSLY PROVIDED IN AN
AWARD AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


(I)               NO RIGHTS AS SHAREHOLDER.  SUBJECT TO THE PROVISIONS OF THE
PLAN AND THE APPLICABLE AWARD AGREEMENT, NO PARTICIPANT OR HOLDER OR BENEFICIARY
OF ANY AWARD SHALL HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES
TO BE DISTRIBUTED UNDER THE PLAN UNTIL SUCH PERSON HAS BECOME A HOLDER OF SUCH
SHARES.  NOTWITHSTANDING THE FOREGOING, IN CONNECTION WITH EACH GRANT OF
RESTRICTED SHARES, THE APPLICABLE AWARD AGREEMENT SHALL SPECIFY IF AND TO WHAT
EXTENT THE PARTICIPANT SHALL NOT BE ENTITLED TO THE RIGHTS OF A SHAREHOLDER IN
RESPECT OF SUCH RESTRICTED SHARES.


 


(J)               GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE
PLAN AND ANY RULES AND REGULATIONS RELATING TO THE PLAN AND ANY AWARD AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.


 


(K)              SEVERABILITY.  IF ANY PROVISION OF THE PLAN OR ANY AWARD IS, OR
BECOMES, OR IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
JURISDICTION OR AS TO ANY PERSON OR AWARD, OR WOULD DISQUALIFY THE PLAN OR ANY
AWARD UNDER ANY LAW DEEMED APPLICABLE BY THE BOARD, SUCH PROVISION SHALL BE
CONSTRUED OR DEEMED AMENDED TO CONFORM TO THE APPLICABLE LAWS, OR IF IT CANNOT
BE CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE BOARD,
MATERIALLY ALTERING THE INTENT OF THE PLAN OR THE AWARD, SUCH PROVISION SHALL BE
STRICKEN AS TO SUCH JURISDICTION, PERSON OR AWARD AND THE REMAINDER OF THE PLAN
AND ANY SUCH AWARD SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(L)               OTHER LAWS.  THE BOARD MAY REFUSE TO ISSUE OR TRANSFER ANY
SHARES OR OTHER CONSIDERATION UNDER AN AWARD IF, ACTING IN ITS SOLE DISCRETION,
IT DETERMINES THAT THE ISSUANCE OR TRANSFER OF SUCH SHARES OR SUCH OTHER
CONSIDERATION MIGHT VIOLATE ANY APPLICABLE LAW OR REGULATION (INCLUDING
APPLICABLE NON-U.S. LAWS OR REGULATIONS) OR ENTITLE THE COMPANY TO RECOVER THE
SAME UNDER EXCHANGE ACT SECTION 16(B), AND ANY PAYMENT TENDERED TO THE COMPANY
BY A PARTICIPANT, OTHER HOLDER OR BENEFICIARY IN CONNECTION WITH THE EXERCISE OF
SUCH AWARD SHALL BE PROMPTLY REFUNDED TO THE RELEVANT PARTICIPANT, HOLDER OR
BENEFICIARY.


 


(M)             NO TRUST OR FUND CREATED.  NEITHER THE PLAN NOR ANY AWARD SHALL
CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A
FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE AND A
PARTICIPANT OR ANY OTHER PERSON.  TO THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT
TO RECEIVE PAYMENTS FROM THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE PURSUANT TO
AN AWARD, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL
CREDITOR OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE.


 


(N)             NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE ISSUED OR
DELIVERED PURSUANT TO THE PLAN OR ANY AWARD, AND THE BOARD SHALL DETERMINE
WHETHER CASH, OTHER SECURITIES OR OTHER PROPERTY SHALL BE PAID OR TRANSFERRED IN
LIEU OF ANY FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES OR ANY RIGHTS
THERETO SHALL BE CANCELED, TERMINATED OR OTHERWISE ELIMINATED.


 


(O)             HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THE PLAN SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH HEADINGS SHALL
NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION OR
INTERPRETATION OF THE PLAN OR ANY PROVISION THEREOF.

 

20

--------------------------------------------------------------------------------



 


SECTION 16.            TERM OF THE PLAN.


 


(A)              EFFECTIVE DATE.  THE PLAN INITIALLY BECAME EFFECTIVE AS OF
MAY 8, 2007 FOLLOWING APPROVAL BY THE BOARD AND BY THE COMPANY’S SHAREHOLDERS. 
THE PLAN HAS BEEN AMENDED AND RESTATED EFFECTIVE AS OF JUNE 2, 2010 (THE
“RESTATEMENT EFFECTIVE DATE”) FOLLOWING APPROVAL BY THE BOARD AND BY THE
COMPANY’S SHAREHOLDERS.


 


(B)             EXPIRATION DATE.  NO NEW AWARDS SHALL BE GRANTED UNDER THE PLAN
AFTER THE TENTH ANNIVERSARY OF THE RESTATEMENT EFFECTIVE DATE.  UNLESS OTHERWISE
EXPRESSLY PROVIDED IN THE PLAN OR IN AN APPLICABLE AWARD AGREEMENT, ANY AWARD
MAY, AND THE AUTHORITY OF THE BOARD OR THE BOARD TO AMEND, ALTER, ADJUST,
SUSPEND, DISCONTINUE OR TERMINATE ANY SUCH AWARD OR TO WAIVE ANY CONDITIONS OR
RIGHTS UNDER ANY SUCH AWARD SHALL, CONTINUE AFTER THE TENTH ANNIVERSARY OF THE
RESTATEMENT EFFECTIVE DATE.

 

21

--------------------------------------------------------------------------------